Citation Nr: 0108727	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-01 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUE

Entitlement to improved death pension benefits.  




ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel






INTRODUCTION

The veteran had active duty service from January 1943 to 
December 1945.  The appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an August 1999 decision of the RO.  



REMAND

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  

Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The Board further notes that governing law provides that the 
surviving spouse of a veteran is entitled to receive VA 
improved (non-service-connected) death pension benefits if:  
(1) The veteran served 90 days or more during a period of 
war, or at the time of death, was receiving or entitled to 
receive compensation for a service- connected disability; and 
(2) The surviving spouse meets the net worth requirements of 
38 C.F.R. § 3.274, and has an annual income not in excess of 
the applicable maximum annual pension rate specified in 38 
C.F.R. §§ 3.23 and 3.24.  38 U.S.C.A. §§ 1521(j), 1541; 38 
C.F.R. § 3.3(b)(4).  

Improved death pension benefits are available at the maximum 
annual rate prescribed by law, but must be reduced by the 
amount of annual income received by the surviving spouse and 
any dependent children.  38 U.S.C.A. § 1541(b); 38 C.F.R. §§ 
3.3(b)(4)(iii), 3.23(a)(5), (b), (d)(5).  Payments of any 
kind from any source shall be counted as income during the 
12-month annualization period in which they were received 
unless specifically excluded.  38 C.F.R. § 3.271(a).  

Regulations also provide specific exclusions from countable 
income for the purpose of determining entitlement to improved 
death pension benefits.  38 C.F.R. § 3.272.  Unreimbursed 
medical expenses will be excluded from the surviving spouse's 
income when all of the following requirements are met:  (1) 
They were or will be paid by a surviving spouse for medical 
expenses of the spouse, children, parents and other relatives 
for whom there is a moral or legal obligation of support; (2) 
They were or will be incurred on behalf of a person who is a 
member or a constructive member of the spouse's household; 
and (3) They were or will be in excess of 5 percent of the 
applicable maximum annual pension rate or rates for the 
spouse (including increased pension for family members but 
excluding increased pension because of need for aid and 
attendance or being housebound) as in effect during the 12- 
month annualization period in which the medical expenses were 
paid.  38 C.F.R. § 3.272(g).  

In the instant case, according to the death certificate of 
record, the veteran died May 16, 1999.  The appellant filed 
an Application for Dependency and Indemnity Compensation, 
Death Pension, and Accrued Benefits by a Surviving Spouse or 
Child (VA Form 21-534) on June 4, 1999.  The date of 
entitlement to death pension benefits will be the first day 
of the month in which the veteran's death occurred if a claim 
is received within 45 days of the date of death otherwise, 
the date of receipt of claim. 38 C.F.R. § 3.400(c)(3)(ii).  
The applicable annualized period, therefore, began on June 1, 
1999, given that the appellant's claim was received within 45 
days of the veteran's death.  38 C.F.R. § 3.400(c) (2000).  

In July 1999, the appellant submitted a medical expense 
report detailing annual unreimbursed medical expenses 
totaling $3,940.00 (private medical insurance, prescription 
drugs and transportation for medical purposes) for the 
calendar year beginning January 1, 1999, and ending on 
December 31, 1999.  The applicable annualized period, 
however, would extend through May 31, 2000.  

Given the possibility that the appellant's medical expenses 
may have increased in the year 2000 and the continuing nature 
of her entitlement to receive improved death pension 
benefits, the Board finds that further development is 
required prior to appellate handling of this matter.  

For the foregoing reasons, the Board finds that additional 
development is required, and the claim is REMANDED to the RO 
for the following actions:

1.  The RO should take appropriate steps 
to contact the appellant in order to 
request that she submit updated 
information regarding her income and all 
unreimbursed medical expenses that she 
might have paid during the period after 
January 1, 2000.  

2.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

3.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
appellant's claim.  If the benefit sought 
on appeal is not granted, the appellant 
should be provided with a Supplemental 
Statement of the Case, and afforded a 
reasonable opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




